OPINION — AG — (1) A MUNICIPALITY THAT OPERATES UNDER A CHARTER FORM OF GOVERNMENT MAY PAY PROFESSIONAL DUES AND FEES FOR PROFESSIONAL PERIODICALS AS COMPENSATION FOR EMPLOYEES IF NOT OTHERWISE PROHIBITED BY PROVISIONS OF THE CHARTER OR MUNICIPAL ORDINANCE. (2) NONCHARTERED STATUTORY MUNICIPALITIES ARE NOT PROHIBITED BY THE PROVISIONS OF TITLE 11 OKLAHOMA STATUTES FROM PROVIDING FOR THE PAYMENT OF PROFESSIONAL DUES AND FEES FOR PROFESSIONAL PERIODICALS AS COMPENSATION TO ITS EMPLOYEES. CITE: 11 Ohio St. 1978 Supp., 13-109 [11-13-109], 11 Ohio St. 1978 Supp., 22-101 [11-22-101], 11 Ohio St. 1978 Supp., 9-108 [11-9-108], 11 Ohio St. 1978 Supp., 10-106 [11-10-106], 11 Ohio St. 1978 Supp., 11-108 [11-11-108], 11 Ohio St. 1978 Supp., 12-106 [11-12-106] (CITIES AND TOWNS) (JOHNNY J. AKINS) ** SEE OPINION NO. 90-678 (1990)